Appeal by the defendant from a judgment of the County Court, Suffolk County (Mazzei, J.), rendered June 20, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The *785appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The statement of an accomplice which implicated the defendant in criminal activity provided the police with probable cause for the defendant’s arrest. Thus, the hearing court properly denied that branch of the defendant’s ominbus motion which was to suppress testimony of the postarrest lineup identification at the precinct (see, People v Berzups, 49 NY2d 417; People v White, 109 AD2d 859).
Viewing the evidence in the light most favorable to the prosecution, as we must, we find, based on the complainant’s ability to see the defendant during the robbery, and based on his subsequent lineup and in-court identifications, that the evidence is sufficient as a matter of law to support the conviction (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Moreover, upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Niehoff, J. P., Mangano, Bracken and Eiber, JJ., concur.